UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7052


ARTHUR LEE OXENDALE,

                     Petitioner - Appellant,

              v.

HUBERT CORPENING, Administrator,

                     Respondent - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:18-cv-00241-MR)


Submitted: July 27, 2021                                          Decided: August 10, 2021


Before WILKINSON and NIEMEYER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Arthur Lee Oxendale, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arthur Lee Oxendale seeks to appeal the district court’s order dismissing as

untimely his 28 U.S.C. § 2254 petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9

(2012) (explaining that § 2254 petitions are subject to one-year statute of limitations,

running from latest of four commencement dates enumerated in 28 U.S.C. § 2244(d)(1)).

He also seeks to appeal the order denying his Fed. R. Civ. P. 59(e) motion. The orders are

not appealable unless a circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here,

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable and that the petition states a debatable

claim of the denial of a constitutional right. Gonzalez, 565 U.S. at 140-41 (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Oxendale has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2